--------------------------------------------------------------------------------



Exhibit 10.1
Execution Version

____________________________________________________________________________________________




Fifth Amendment


to


Credit Agreement




Dated as of April 6, 2010




among


McMoRan Exploration Co.,
As Parent,


McMoRan Oil & Gas LLC,
as Borrower,




The Guarantors,


JPMorgan Chase Bank, N.A.
as Administrative Agent,




GE Business Financial Services Inc.,
fka Merrill Lynch Business Financial Services Inc.
as Syndication Agent,


Toronto Dominion (Texas) LLC, BNP Paribas,
and ING Capital LLC,
as Documentation Agents,


and


The Lenders Party Hereto




____________________________________________________________________________________________





 
 
 

--------------------------------------------------------------------------------

 

Fifth Amendment To Amended and Restated Credit Agreement
 
THIS Fifth Amendment to Amended and Restated Credit Agreement (this “Fifth
Amendment”) dated as of April 6, 2010, is among McMoRan Exploration Co., a
Delaware corporation (the “Parent”), McMoRan Oil & Gas LLC, a Delaware limited
liability company (the “Borrower”), the undersigned guarantors (the
“Guarantors”, and together with the Parent and the Borrower, the “Obligors”),
each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), GE Business Financial Services Inc., fka
Merrill Lynch Business Financial Services Inc., as syndication agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Syndication Agent”), and The Toronto Dominion (Texas) LLC, BNP Paribas, and ING
Capital LLC, as co-documentation agents for the Lenders (in such capacity,
together with its successors in such capacity, each a “Documentation Agent”).
 
R E C I T A L S
 
A.           The Borrower, the Agents and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of August 6, 2007 (as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of June 20, 2008, that certain Second Amendment to Amended and Restated
Credit Agreement dated as of September 10, 2008, that certain Third Amendment to
Amended and Restated Credit Agreement dated as of April 17, 2009, that certain
Fourth Amendment to Amended and Restated Credit Agreement dated as of February
2, 2010, and as further amended from time to time, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Majority Lenders have agreed to amend certain provisions of the Credit
Agreement.
 
C.           NOW, THEREFORE, to induce the Administrative Agent and the Majority
Lenders to enter into this Fifth Amendment and in consideration of the premises
and the mutual covenants herein contained, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Fifth Amendment.  Unless otherwise indicated, all section
references in this Fifth Amendment refer to sections of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.1 Amendments to Section 1.02.
 
 
Page 1

--------------------------------------------------------------------------------

 
(a) The following definitions are hereby amended to read as follows:
 
“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, and as further
amended by the Fifth Amendment, including the Schedules and Exhibits hereto, as
the same may be amended or supplemented from time to time.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest (provided that Debt securities which are or by their terms may
be convertible into Equity Interests shall not be Equity Interests).
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Person, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, conversion, cancellation or termination of
any such Equity Interests.
 
(b) The following definition is hereby added where alphabetically appropriate to
read as follows:
 
“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement, dated
as of April 6, 2010, among the Parent, the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.
 
2.2 Amendments to Section 9.04(a).  Section 9.04(a) is hereby amended to revise
clause (i) to read:
 
“(i) the Parent may make Restricted Payments with respect to its Equity
Interests with or by issuing additional shares of its Equity Interests (other
than Disqualified Capital Stock),”
 
to delete the “and” prior to clause (v) and to add the following new clause (vi)
which reads:
 
“and (vi) the Parent may make customary payments in cash in an aggregate amount
not to exceed $10,000,000 in lieu of fractional shares in connection with the
conversion to or exchange for Equity Interests.”
 
Section 3. Conditions Precedent.  This Fifth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement):
 
 
Page 2

--------------------------------------------------------------------------------

 
3.1 The Administrative Agent shall have received from the Majority Lenders, the
Parent, the Borrower and the Guarantors, counterparts (in such number as may be
requested by the Administrative Agent) of this Fifth Amendment signed on behalf
of such Person.
 
3.2 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Fifth Amendment.
 
The Administrative Agent is hereby authorized and directed to declare this Fifth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.  Notwithstanding the
foregoing, this Fifth Amendment shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 12.02 of the
Credit Agreement) at or prior to 2:00 p.m., Houston time, on April 31, 2010.
 
Section 4. Miscellaneous.
 
4.1 Confirmation.  The provisions of the Credit Agreement, as amended by this
Fifth Amendment, shall remain in full force and effect following the
effectiveness of this Fifth Amendment.  The parties agree that this Fifth
Amendment is a Loan Document.
 
4.2 Ratification and Affirmation; Representations and Warranties.  Each Obligor
hereby (a) acknowledges the terms of this Fifth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Fifth Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
 
4.3 Counterparts.  This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Fifth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
4.4 No Oral Agreement.  This Fifth Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or
 
 
Page 3

--------------------------------------------------------------------------------

 
unwritten oral agreements of the parties.  There are no subsequent oral
agreements between the parties.
 
4.5 GOVERNING LAW.  THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
4.6 Payment of Expenses.  In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Fifth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
4.7 Severability.  Any provision of this Fifth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
4.8 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 

 
 
Page 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first written above.
 
BORROWER:                                                                           MCMORAN
OIL & GAS LLC
 
By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Vice President


PARENT:                                                                           MCMORAN
EXPLORATION CO.
 
By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Senior Vice
President & Treasurer


GUARANTORS:                                                                           K-MC
VENTURE I LLC


By:           MCMORAN OIL & GAS LLC,
its sole member


By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Vice President


FREEPORT CANADIAN
EXPLORATION COMPANY


By:           MCMORAN OIL & GAS LLC,
its sole member




By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Vice President




MCMORAN INTERNATIONAL INC.


By:           MCMORAN OIL & GAS LLC,
its sole member




By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Vice President

Signature Page 1
Fifth Amendment


 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender




By:           /s/ Jo Linda
Papadakis                                                      
Name:         Jo Linda Papadakis
Title:           Vice President






GE BUSINESS FINANCIAL SERVICES INC., fka Merrill Lynch Business Financial
Services Inc., as Syndication Agent and as
a Lender




By:        /s/ Carl
Peterson                                                      
Name:        Carl Peterson
Title:           Authorized Signatory
 


 
BNP PARIBAS, as a Documentation Agent and as a Lender




By:                                                                  
Name:
Title:




By:                                                                  
Name:
Title:




TORONTO DOMNION (TEXAS) LLC, as a Documentation Agent and as a Lender




By:      /s/ Debbi L.
Brito                                                                
Name:       Debbi L. Brito
Title:         Authorized Signatory


 
Signature Page 2
Fifth Amendment

--------------------------------------------------------------------------------

 


ING CAPITAL LLC, as a Documentation Agent and as a Lender




By:      /s/ Charles E.
Hall                                                      
Name:      Charles E. Hall
Title:       Managing Director




 
U.S. BANK NATIONAL ASSOCIATION





By:    /s/ Heather Han                                                      
Name:  Heather Han
 
Title:    Vice President







CAPITAL ONE, N.A., as a
Lender




By:      /s/ Matthew L.
Molero                                                                
Name:       Matthew L. Molero
Title:         Vice President

Signature Page 3
Fifth Amendment




 
 

--------------------------------------------------------------------------------

 
